IN THE COURT OF APPEALS OF IOWA

                                   No. 13-1836
                            Filed December 10, 2014

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DONNA MARIE JONES,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Scott County, Mary E. Howes,

Judge.



      A defendant appeals from the judgment and sentence entered following

her convictions for second-degree arson and two counts of insurance fraud.

AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Shellie L. Knipfer, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Heather R. Quick, Assistant Attorney

General, Michael J. Walton, County Attorney, and Amy Devine and Kimberly

Shepherd, Assistant County Attorneys, for appellee.



      Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                        2



MULLINS, J.

      Donna Jones appeals from the judgment and sentence entered following

her convictions for second-degree arson, in violation of Iowa Code section 712.3

(2011), and two counts of insurance fraud, in violation of section 507E.3(2)(a).

She contends there is insufficient evidence to support her conviction of arson and

one of the fraud charges. She also contends the court abused its discretion in

sentencing her.

I. BACKGROUND FACTS AND PROCEEDINGS.

      On May 6, 2012, a fire began in a bedroom of Jones’s Davenport home.

The fire was contained to the bedroom, though smoke and heat damaged the

rest of the house. At the time of the fire, Jones owed approximately $53,338.15

on the home and there was a $17,095.60 judgment lien against it. Although

Jones was nine months behind on her house payments and owed the IRS

approximately $4000, she was current on her homeowner’s insurance policy

payments to Allied Nationwide Insurance (Allied).

      On the day of the fire, Jones attempted to drop off her step-grandson, who

lived with her, at a bowling alley. After learning the bowling alley was closed,

Jones dropped him off at her daughter’s house. Jones went with her mother to

Hy-Vee and ran errands before returning home. She claimed to have soiled her

clothes on her way home and changed them when she returned.              She told

investigators she put the clothes in the laundry and lit a candle in the bedroom to

cover the odor. Jones then left the house without extinguishing the candle in

order to make a second trip to Hy-Vee, taking her dog with her.
                                            3



       While at Hy-Vee, Jones received multiple calls from her neighbor, who

was attempting to inform her of the fire. Jones did not answer her phone initially.

Hy-Vee’s surveillance video shows she left the store two minutes after receiving

the call her house was on fire. Jones appeared to be wearing the same clothes

during a visit to the store earlier that day, even though she claimed to have

changed between visits.

       During his investigation, Davenport Fire Department Lieutenant Robb

Macdougall observed a partially-melted candle on the floor on the right side of

the bed. Items near the candle were not burned. However, the top of the bed

was extensively damaged, and the posts above the bed were also damaged.

Based on his observations, Lieutenant Macdougall determined the fire began in

the northwest corner of the bedroom. He was unable to determine a cause but

ruled out the possibility of an electrical fire or an accelerant fire.

       Chief Fire Marshall Mike Hayman also investigated the fire. Based on the

burn patterns, mattress damage, and charring, he determined the fire began on

top of the mattress on the northwest corner of the bed. Chief Hayman ruled out

the candle as the source of the fire because it was found almost fully intact and

the dresser near it had limited damage. Chief Hayman determined the fire was

intentionally set.

       Allied hired Terry Brown, a fire investigator, to determine the cause of the

fire. Brown also determined the fire originated on the northwest corner of the bed

given the charring patterns on the bedposts. He also found charring underneath

the candle found on the opposite side of the bed, which indicated the candle was
                                        4



not on the floor when the fire began. Because the melting temperature of carpet

is well above the melting temperature of the candle, Brown concluded it would

have been “scientifically impossible” for the candle to have burned the floor

underneath it. Had the fire originated with the candle, Brown would not have

expected to find any of the candle remaining.

       Brown also determined two smoke detectors in the home had working

batteries that were disconnected at the time of the fire. He concluded the fire

was set intentionally when “an open flame ignition device” was used to ignite the

bed. A butane lighter was found on the nightstand next to the bed.

       In the days following the fire, Jones rented a house and submitted

paperwork to Allied to be reimbursed for the rent and security deposit on the

house. However, she never lived in the house. Instead, Jones lived in an RV.

       In July 2012, Jones submitted a sworn statement in proof of loss to Allied,

claiming $63,241.43 in lost property. The sworn statement reads in part: “The

said loss did not originate by any act, design, or procurement on the part of your

insured or its affiliates.”

       On October 25, 2014, Jones was charged with arson in the second degree

and two counts of insurance fraud. Following a jury trial, Jones was found guilty

on all three counts. She was sentenced to an indeterminate term for no more

than ten years in prison and fined $1000 on the arson charge.           She was

sentenced to indeterminate terms for no more than five years in prison and fined

$750 on each of the insurance fraud charges. The sentences were ordered to

run concurrently.
                                         5



II. SUFFICIENCY OF THE EVIDENCE.

       Jones first contends there is insufficient evidence to establish she

committed arson. Because she argues she did not commit arson, Jones also

contends the evidence is insufficient to show she committed fraud by submitting

to Allied a sworn statement that swears she did not cause the loss by an act,

design, or procurement.

       We review sufficiency-of-the-evidence claims for a correction of errors at

law. State v. Edouard, 854 N.W.2d 421, 431 (Iowa 2014). In deciding whether

the evidence is sufficient to support a guilty verdict, we consider the record

evidence in the light most favorable to the State, including all reasonable

inferences that may be fairly drawn from that evidence. State v. Showens, 845

N.W.2d 436, 439-40 (Iowa 2014). If substantial evidence supports the verdict,

we will uphold it. Id. at 440.

       The jury was instructed that in order to find Jones guilty of second-degree

arson, the State had to prove the following elements:

             1. On or about May 6, 2012, the defendant caused a fire in
       or near property.
             2. The defendant intended to destroy or damage the
       property or knew the property would probably be destroyed or
       damaged.
             3. The property was a building.

Jones argues there is insufficient evidence she “caused” the fire.

       Substantial evidence shows the fire was intentionally set.     Both Chief

Hayman and Brown reached the same conclusion: the fire was intentionally set

and began in the northwest corner of the bedroom, rather than on the floor on the

opposite side of the bed where the candle was found. Both determined the fire
                                          6



began on the bed based on the location of the fire damage.        Brown further

testified the fire was started by an open flame ignition device; a butane lighter

was found next to the bed. Further, Chief Hayman and Brown agreed the fire

could not have begun on the floor with the candle because the heat required to

cause the damage found on the floor would have melted the candle completely

or caused damage to the surrounding objects. The disabled smoke detectors

also lend credence to the State’s case.

       There is also substantial evidence to indicate Jones caused the fire.

Jones made sure the house was empty on the day of the fire, taking her step-

grandson to her daughter’s house earlier in the day and bringing her dog to the

grocery store with her. Jones was the last person in the home before the fire

began and left shortly before the fire was discovered. Her financial difficulties

provide a motive for the fire.

       Reviewing the evidence in the light most favorable to the State, we find

substantial evidence supports the finding Jones caused the fire in her home.

Accordingly, sufficient evidence supports both her arson and insurance fraud

convictions.

III. SENTENCING DISCRETION.

       Jones also challenges her sentence. She claims the court abused its

discretion because it only considered the nature of the offenses when sentencing

her.

       The court must exercise its discretion in sentencing by weighing “all

pertinent matters,” including the nature of the offense, the attending
                                         7



circumstances, and the defendant’s age, character, propensities, and chances of

reform. State v. August, 589 N.W.2d 740, 744 (Iowa 1999). However, “[t]he

nature of the offense alone cannot be determinative of a discretionary sentence.”

State v. Dvorsky, 322 N.W.2d 62, 67 (Iowa 1982).         If the court abuses its

discretion, we will overturn the sentence. State v. Washington, 832 N.W.2d 650,

660 (Iowa 2013).

       In sentencing Jones, the court noted the presentence investigation report

recommended probation. It then stated, “The problem the Court has is, these

were deliberate bad acts that put other people at risk.” The court went on to

generally discuss the dangers involved in setting fires and defrauding insurance

companies.    It then addressed Jones’s specific situation, noting her financial

situation, and opined that she committed the arson as “an easy way out to solve

it” even though it put lives in danger. The court found “that prison is the most

appropriate sentence here because of the dangerousness of what your

deliberate bad act was.” We agree these statements indicate the court placed

considerable emphasis on the serious nature of the crimes.

       However, other statements show the court considered other factors in

sentencing Jones. After sentencing, the court added, “I don’t see you as a good

person that’s likely to change,” opining that Jones blamed others for her

problems and “that isn’t the best frame of mind to rehabilitate.” It added that in

addition to sending the community a message that serious consequences will be

given to those who set houses on fire, the prison sentence was also intended to

put Jones in a frame of mind to rehabilitate.
                                       8



      Because all of the court’s statements indicate it considered multiple

factors in determining the appropriate sentence, we find no abuse of discretion.

See State v. Leckington, 713 N.W.2d 209, 217 (Iowa 2006).

      AFFIRMED.